         Case 7:19-cv-10425-PMH Document 54 Filed 06/11/21 Page 1 of 21




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ALBERT RIVERA,
                             Plaintiff,                           MEMORANDUM OPINION
                                                                  AND ORDER
                     -against-
                                                                  19-CV-10425 (PMH)
MARK ROYCE, SUPT. OF GREEN HAVEN
CORR. FACILITY, et al.,
                             Defendants.


PHILIP M. HALPERN, United States District Judge:

        Plaintiff Albert Rivera (“Plaintiff”), proceeding pro se and in forma pauperis, brings this

action under 42 U.S.C. § 1983 against Superintendent Mark Royce (“Royce”), Deputy

Superintendent of Security Anthony Russo (“Russo”), Captain Norton (“Norton”), Correction

Officer Tracy Ott (“Ott”), and Correction Officer Jhandry Zevallos (“Zevallos,” and collectively,

“Defendants”) for violating his constitutional rights while he was incarcerated at Green Haven

Correctional Facility (“Green Haven”) in Stormville, New York. (See generally Doc. 38, “SAC”).

Specifically, Plaintiff alleges that Defendants violated his Eighth and Fourteenth Amendment1

rights, along with rights secured by the New York State Constitution, by failing to protect him

from an attack by another inmate and, thereafter, placing him in Involuntary Protective Custody

(“IPC”) for approximately 142 days. (See generally, id.).



1
  Plaintiff’s conditions of confinement claims are governed by the Eighth Amendment because he is a
convicted prisoner. First, Plaintiff pled affirmatively that he was a “state prisoner” incarcerated at Green
Haven. (SAC ¶¶ 1, 6). Second, the documents annexed to the SAC provide Plaintiff’s Department
Identification Number or “DIN.” (E.g., id. at pp. 12-13 (“SAC Ex. A”)). Searching Plaintiff’s DIN (16-A-
4080) on the New York State Department of Corrections and Community Supervision (“DOCCS”) inmate
lookup website, Plaintiff was convicted of Manslaughter in the First Degree, was received by DOCCS in
October 2016, and is currently serving a sentence with an aggregate maximum of fifteen years.
See Simmonds v. Family Dollar Store, No. 18-CV-1241, 2018 WL 5447046, at *1 n.1 (E.D.N.Y. Oct. 25,
2018) (“The Court may take judicial notice of Plaintiff's DOCCS inmate lookup information.”); Jackson v.
Sullivan Cty., No. 16-CV-3673, 2018 WL 1582506, at *5 n.8 (S.D.N.Y. Mar. 27, 2018).
         Case 7:19-cv-10425-PMH Document 54 Filed 06/11/21 Page 2 of 21




        Defendants filed a motion to dismiss the SAC, the operative pleading, on December 28,

2020. (Doc. 43; Doc. 44 “Def. Br.”). Plaintiff did not file his opposition; rather, Plaintiff mailed

his opposition to Defendants’ counsel who, thereafter, filed it with the Court on February 17, 2021

as an attachment to a letter. (Doc. 50-1, “Opp.”). The motion was briefed fully with the filing of

Defendants’ reply memorandum of law in further support of their motion to dismiss on March 15,

2021. (Doc. 52, “Reply Br.”).

        For the reasons set forth below, Defendants’ motion to dismiss is GRANTED.

                                          BACKGROUND

        Plaintiff alleges that at 6:40 p.m. on October 11, 2019, while incarcerated at Green Haven,

he was assaulted in the recreation yard by a then-unknown inmate wielding an unidentified

weapon. (SAC ¶ 13). As Plaintiff tried to protect himself, he heard unidentified officers yell, “Stop

fighting[!]” (Id. ¶ 17). Plaintiff disengaged from the fight and walked toward two officers—Ott

and Zevallos—“for protection.” (Id.). Upon reaching the officers, Ott told Zevallos to “restrain”

Plaintiff; Ott, in turn, tried to restrain the assailant. (Id. ¶ 18). Zevallos did not restrain Plaintiff

physically, but, rather, stood beside him. (Id. ¶ 19). Ott, in a similar fashion, simply instructed the

attacker to put his hands in his pockets as she walked him away. (Id.). Of note, Plaintiff alleges

that Ott walked behind the other inmate. (Id.).

        It was at this juncture that the attacker revealed a weapon—presumably the same weapon

used during the initial encounter—lunged at Plaintiff, and yelled, “I’m gonna kill you[!]” (Id. ¶

22). Although Zevallos unholstered his pepper spray, he did not discharge it. (Id. ¶ 21). Plaintiff

claims that, as his attacker charged, both Zevallos and Ott “jump[ed] out of the way, allowing the

inmate assailant to stab and cut [him] three (3) times.” (Id. ¶ 23). At this point, “an alarm sounded

. . . [and a] response team” was “dispatched to the yard.” (Id. ¶ 24). Plaintiff insists that neither



                                                   2
         Case 7:19-cv-10425-PMH Document 54 Filed 06/11/21 Page 3 of 21




Zevallos nor Ott tried to intervene in the second attack. (Id.). After “the response team arrived,”

Plaintiff was taken immediately to the infirmary for treatment. (Id. ¶ 25).

       The next day, October 12, 2019, Plaintiff was charged with four violations (fighting,

refusing a direct order, creating a disturbance, and violent conduct). (Id. ¶ 26; SAC Ex. A). A

hearing on these violations began on October 15, 2019, was adjourned, and then concluded on

October 21, 2019. (Id. ¶ 27; id. at pp. 14-15 (“SAC Ex. B”)). While that hearing was pending, on

October 18, 2019, Norton approved a recommendation that Plaintiff be placed in IPC. (Id. ¶ 28;

id. at pp. 18-19 (“SAC Ex. D”)). On October 21, 2019, Plaintiff was adjudicated not guilty as to

each violation and “immediately transferred to” IPC. (Id. ¶ 27). A hearing regarding Plaintiff’s

IPC placement was thereafter held on October 25, 2019, and the placement was confirmed. (Id. ¶

29; id. at pp. 16-17 (“SAC Ex. C”)).

       The IPC placement was reviewed on February 12, 2020. (Id. ¶ 30; id. at pp. 20-21 (“SAC

Ex. E”)). According to that review, Plaintiff was held in IPC because he was “assaulted by

inmates,” had been “uncooperative with investigation,” and his continued placement in IPC was

necessary to protect him from unknown attackers. (SAC Ex. E). Plaintiff insists that officials knew

who attacked him and, in fact, paperwork attached to the SAC identifies his attacker. (Id. ¶ 30; see

also SAC Ex. A; SAC Ex. D). Despite the IPC placement review’s recommendation that Plaintiff

remain in IPC “until other suitable housing can be found,” Plaintiff was released into the general

population on March 11, 2020. (Id. ¶ 31; see also SAC Ex. D). This suit followed.

                                   STANDARD OF REVIEW

  I.   Federal Rule of Civil Procedure 12(b)(1)

       “Federal courts are courts of limited jurisdiction, and Rule 12(b)(1) requires dismissal of

an action ‘when the district court lacks the statutory or constitutional power to adjudicate



                                                 3
         Case 7:19-cv-10425-PMH Document 54 Filed 06/11/21 Page 4 of 21




it.’” Schwartz v. Hitrons Sols., Inc., 397 F. Supp. 3d 357, 364 (S.D.N.Y. 2019) (quoting Makarova

v. United States, 201 F.3d 110, 113 (2d Cir. 2000)). “The party invoking the Court’s jurisdiction

bears the burden of establishing jurisdiction exists.” Hettler v. Entergy Enters., Inc., 15 F. Supp.

3d 447, 450 (S.D.N.Y. 2014) (citing Conyers v. Rossides, 558 F.3d 137, 143 (2d Cir. 2009)). When

deciding a motion to dismiss under Rule 12(b)(1) at the pleadings stage, “the Court ‘must accept

as true all material facts alleged in the complaint and draw all reasonable inferences in the

plaintiff’s favor.’” Id. (quoting Conyers, 558 F.3d at 143); see also Doe v. Trump Corp., 385 F.

Supp. 3d 265, 274 (S.D.N.Y. 2019).

       When “the defendant moves for dismissal under Rule 12(b)(1) . . . as well as on other

grounds, the court should consider the Rule 12(b)(1) challenge first since if it must dismiss the

complaint for lack of subject matter jurisdiction, the accompanying defenses and objections

become moot and do not need to be determined.” Saint-Amour v. Richmond Org., Inc., 388 F.

Supp. 3d 277, 286 (S.D.N.Y. 2019) (quoting United States v. New York City Dep’t of Hous., Pres.

& Dev., No. 09-CV-6547, 2012 WL 4017338, at *3 (S.D.N.Y. Sept. 10, 2012)).

 II.   Federal Rule of Civil Procedure 12(b)(6)

       A Rule 12(b)(6) motion enables a court to dismiss a complaint for “failure to state a claim

upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6). “To survive a motion to dismiss, a

complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is

plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). A claim is plausible on its face “when the plaintiff pleads

factual content that allows the court to draw the reasonable inference that the defendant is liable

for the misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556). “The plausibility standard is

not akin to a ‘probability requirement,’ but it asks for more than a sheer possibility that a defendant



                                                  4
         Case 7:19-cv-10425-PMH Document 54 Filed 06/11/21 Page 5 of 21




has acted unlawfully.” Id. (citing Twombly, 550 U.S. at 556). The factual allegations pled “must

be enough to raise a right to relief above the speculative level . . . .” Twombly, 550 U.S. at 555.

       “When there are well-ple[d] factual allegations, a court should assume their veracity and

then determine whether they plausibly give rise to an entitlement to relief.” Iqbal, 556 U.S. at 679.

Thus, the Court must “take all well-ple[d] factual allegations as true, and all reasonable inferences

are drawn and viewed in a light most favorable to the plaintiff[].” Leeds v. Meltz, 85 F.3d 51, 53

(2d Cir. 1996). The presumption of truth, however, “‘is inapplicable to legal conclusions,’ and

‘[t]hreadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.’” Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009) (quoting Iqbal, 556

U.S. at 678 (alteration in original)). Therefore, a plaintiff must provide “more than labels and

conclusions” to show entitlement to relief. Twombly, 550 U.S. at 555.

       A complaint submitted by a pro se plaintiff, “however inartfully ple[d], must be held to

less stringent standards than formal pleadings drafted by lawyers . . . .” Estelle v. Gamble, 429

U.S. 97, 106 (1976) (internal quotation marks omitted). Because pro se plaintiffs “‘are often

unfamiliar with the formalities of pleading requirements,’ courts must ‘apply a more flexible

standard in determining the sufficiency of a pro se [complaint] than they would in reviewing a

pleading submitted by counsel.’” Smith v. U.S. Dep’t of Just., 218 F. Supp. 2d 357, 361 (W.D.N.Y.

2002) (quoting Platsky v. Cent. Intell. Agency, 953 F.2d 26, 28 (2d Cir. 1991)). However, while

“[p]ro se complaints are held to less stringent standards than those drafted by lawyers, even

following Twombly and Iqbal,” dismissal is proper “where a plaintiff has clearly failed to meet

minimum pleading requirements.” Thomas v. Westchester Cty., No. 12-CV-6718, 2013 WL

3357171, at *2 (S.D.N.Y. July 3, 2013) (internal citations omitted); see also Chavis v. Chappius,

618 F.3d 162, 170 (2d Cir. 2010) (“Even in a pro se case . . . although a court must accept as true



                                                  5
         Case 7:19-cv-10425-PMH Document 54 Filed 06/11/21 Page 6 of 21




all of the allegations contained in a complaint, that tenet is inapplicable to legal conclusions, and

threadbare recitals of the elements of a cause of action, supported by mere conclusory statements,

do not suffice.” (internal quotation marks omitted)). Therefore, while the Court must “draw the

most favorable inferences that [a plaintiff’s] complaint supports, [it] cannot invent factual

allegations that [a plaintiff] has not pled.” Chappius, 618 F.3d at 170. Yet, the Court has also a

duty to interpret “the pleadings of a pro se plaintiff liberally and interpret them ‘to raise the

strongest arguments that they suggest.’” McPherson v. Coombe, 174 F.3d 276, 280 (2d Cir. 1999)

(quoting Burgos v. Hopkins, 14 F.3d 787, 790 (2d Cir. 1994)).

       On a Rule 12(b)(6) motion, “the Court is entitled to consider facts alleged in the complaint

and documents attached to it or incorporated in it by reference, documents ‘integral’ to the

complaint and relied upon in it, and facts of which judicial notice may properly be taken under

Rule 201 of the Federal Rules of Evidence.” Heckman v. Town of Hempstead, 568 F. App’x 41,

43 (2d Cir. 2014); see also Manley v. Utzinger, No. 10-CV-2210, 2011 WL 2947008, at *1 n.1

(S.D.N.Y. July 21, 2011) (“The Court may consider . . . documents incorporated into the complaint

by reference, and documents possessed by or known to the plaintiff and upon which plaintiff relied

in bringing the suit.”). Still, “[w]here an extrinsic document is not incorporated by reference, the

district court may nevertheless consider it if the complaint relies heavily upon its terms and effect,

which renders the document integral to the complaint.” Schafer v. Direct Energy Servs., LLC, 845

F. App’x 81, 82 (2d Cir. 2021) (internal quotation marks omitted).

                                            ANALYSIS

  I.   Rule 12(b)(1): Lack of Subject-Matter Jurisdiction

       The Court, as guided by precedent, turns first to Defendants’ arguments regarding the lack

of subject-matter jurisdiction and dismissal required under Rule 12(b)(1).



                                                  6
         Case 7:19-cv-10425-PMH Document 54 Filed 06/11/21 Page 7 of 21




           A. New York Correction Law § 24

       Plaintiff “alleg[es] violations under Article I, § 5 of the New York State Constitution

prohibiting Cruel and Unusual Punishment and treatment, a constitutional tort . . . .” (SAC ¶ 2).

New York Correction Law § 24 provides, in pertinent part, as follows:

               1. No civil action shall be brought in any court of the state, except
                  by the attorney general on behalf of the state, against any officer
                  or employee of the department, which for purposes of this
                  section shall include members of the state board of parole, in his
                  or her personal capacity, for damages arising out of any act done
                  or the failure to perform any act within the scope of the
                  employment and in the discharge of the duties by such officer or
                  employee.

               2. Any claim for damages arising out of any act done or the failure
                  to perform any act within the scope of the employment and in
                  the discharge of the duties of any officer or employee of the
                  department shall be brought and maintained in the court of
                  claims as a claim against the state.

N.Y. Corr. Law §§ 24(1)-(2).

       “The Second Circuit has held that this provision prevents federal courts from exercising

pendent jurisdiction over state law claims appended to federal claims brought pursuant to 42

U.S.C. § 1983.” Sughrim v. New York, No. 19-CV-7977, 2020 WL 7047697, at *21 (S.D.N.Y.

Nov. 30, 2020) (quoting Hassell v. Fischer, 96 F. Supp. 3d 370, 385 (S.D.N.Y. 2015)); see also

Brown v. Griffin, No. 18-CV-5439, 2019 WL 4688641, at *8 (S.D.N.Y. Sept. 25, 2019)

(dismissing claims for alleged violations of the New York State Constitution); Davis v. McCready,

283 F. Supp. 3d 108, 124 (S.D.N.Y. 2017) (“[U]nder Section 24, any tort claim arising under New

York law . . . must be dismissed for lack of subject matter jurisdiction.”); Cruz v. New York, 24 F.

Supp. 3d 299, 309 (W.D.N.Y. 2014) (“Plaintiff’s state law claims against Defendants . . . are barred

because New York Correction Law § 24 shields them from liability for state law claims in both

state and federal court.”).

                                                 7
         Case 7:19-cv-10425-PMH Document 54 Filed 06/11/21 Page 8 of 21




       On the facts here, Plaintiff does not suggest that Defendants acted outside the scope of their

employment. (See generally SAC); see also Cruz, 24 F. Supp. 3d at 310 (explaining that “[t]he test

to determine whether the defendants’ actions fall within the scope of their employment is whether

the act was done while the servant was doing the master’s work no matter how irregularly, or with

what disregard of instructions” (internal quotation marks omitted)). Accordingly, because any state

law claims against Defendants “would be barred in New York state courts, this Court equally lacks

jurisdiction over the claims.” Hassell, 96 F. Supp. 3d at 385. Plaintiff’s claims under New York

State law are, accordingly, dismissed.

           B. Eleventh Amendment

       Insofar as Plaintiff seeks relief under 42 U.S.C. § 1983, the Eleventh Amendment provides,

“The Judicial power of the United States shall not be construed to extend to any suit in law or

equity, commenced or prosecuted against one of the United States by Citizens of another State, or

by Citizens or Subjects of any Foreign State.” U.S. Const. amend. XI. This language bars suits,

even those arising under federal law, against a state by one of its own citizens. Woods v. Rondout

Valley Centr. Sch. Dist. Bd. of Educ., 466 F.3d 232, 236 (2d Cir. 2006) (citing Hans v. Louisiana,

134 U.S. 1, 15 (1890)). “[A]s a general rule, state governments may not be sued in federal court

unless they have waived their Eleventh Amendment immunity, or unless Congress has abrogated

the states’ Eleventh Amendment immunity when acting pursuant to its authority under Section 5

of the Fourteenth Amendment.” Nelkenbaum v. Jordy, No. 19-CV-7953, 2020 WL 7630354, at *2

(S.D.N.Y. Dec. 22, 2020) (quoting Gollomp v. Spitzer, 568 F.3d 355, 366 (2d Cir. 2009) (alteration

in original)). To that point, it is well settled that “New York has not waived its sovereign immunity

in § 1983 lawsuits, nor has Congress abrogated the State’s immunity.” Phillips v. New York, No.

13-CV-927, 2013 WL 5703629, at *3 (N.D.N.Y. Oct. 17, 2013) (citing Vincent v. Yelich, 718 F.3d



                                                 8
        Case 7:19-cv-10425-PMH Document 54 Filed 06/11/21 Page 9 of 21




157, 177 (2d Cir. 2013)); see also Keitt v. New York City, 882 F. Supp. 2d 412, 424 (S.D.N.Y.

2011) (“Magistrate Judge Freeman properly concluded that Keitt’s Section 1983, 1985, and 1986

claims against the State of New York and its agencies are barred by the [Eleventh] Amendment.”).

       Consequently, because the Eleventh Amendment deprives this Court of subject-matter

jurisdiction and neither exception applies, the claims for relief under 42 U.S.C. § 1983 are

dismissed under Rule 12(b)(1) to the extent they seek relief against Defendants in their official

capacities. This result does not affect the 42 U.S.C. § 1983 claims against Defendants in their

individual capacities. The Court therefore considers Defendants’ arguments for dismissal of those

claims for relief under Rule 12(b)(6).

 II.   Rule 12(b)(6): Failure to State a Claim Upon Which Relief Can Be Granted

           A. Failure to Exhaust Administrative Remedies

       The Prison Litigation Reform Act (“PLRA”) provides that “[n]o action shall be brought

with respect to prison conditions under section 1983 of this title, or any other Federal law, by a

prisoner confined in any jail, prison, or other correctional facility until such administrative

remedies as are available are exhausted.” 42 U.S.C. § 1997e(a). This provision “applies to all

inmate suits about prison life, whether they involve general circumstances or particular

episodes,” Hernández v. Coffey, 582 F.3d 303, 305 (2d Cir. 2009) (quoting Porter v. Nussle, 534

U.S. 516, 532 (2002)), and it is “‘mandatory’: [a]n inmate ‘shall’ bring ‘no action’ (or said more

conversationally, may not bring any action) absent exhaustion of available administrative

remedies.” Ross v. Blake, 136 S.Ct. 1850, 1856 (2016) (citation omitted). “Moreover, the PLRA

‘requires proper exhaustion, which means using all steps that the prison grievance system holds

out.’” Ayala-Rosario v. Westchester Cty., No. 19-CV-3052, 2020 WL 3618190, at *4 (S.D.N.Y.

July 2, 2020) (quoting Williams v. Priatno, 829 F.3d 118, 122 (2d Cir. 2016)). This “means that



                                                9
         Case 7:19-cv-10425-PMH Document 54 Filed 06/11/21 Page 10 of 21




‘prisoners must complete the administrative review process in accordance with the applicable

procedural rules—rules that are defined not by the PLRA, but by the prison grievance process

itself.’” Gottesfeld v. Anderson, No. 18-CV-10836, 2020 WL 1082590, at *6 (S.D.N.Y. Mar. 6,

2020) (quoting Johnson v. Killian, 680 F.3d 234, 238 (2d Cir. 2012)). Compliance with the PLRA

“is an affirmative defense, not a pleading requirement, and therefore a motion to dismiss for failure

to exhaust may only be granted if it is clear from the face of the complaint that the plaintiff failed

to exhaust” his administrative remedies. See Gunn v. Beschler, No. 16-CV-6206, 2020 WL

7398751, at *4 (W.D.N.Y. Dec. 17, 2020). Such clarity exists here with respect to Plaintiff’s

Eighth Amendment claims.2

        Generally, as an inmate in DOCCS’ custody, Plaintiff was required to follow a three-step

process to exhaust the grievance process completely. See generally Amador v. Andrews, 655 F.3d

89, 96-97 (2d Cir. 2011) (outlining DOCCS’ three-step grievance process). First, a grievance must

be submitted to the Inmate Grievance Resolution Committee (“IGRC”), a facility-level body

consisting of inmates and facility staff members. N.Y. Comp. Codes R. & Regs. tit. 7, §§ 701.4,


2
  Defendants, in support of their motion on this issue, submit three declarations with exhibits to establish
that Plaintiff did not exhaust his administrative remedies: (1) two from Laura A. Stanaway, the Inmate
Grievance Program (“IGP”) Supervisor at Green Haven; and (2) one from Rachael Seguin, Assistant
Director of the IGP and custodian of records maintained by the Central Office Review Committee
(“CORC”). (See Doc. 44-1; Doc. 44-2; Doc. 52-1). These submissions were provided to the Court to
establish Defendants’ entitlement to the affirmative defense offered by the PLRA and substantiate the fact
that Plaintiff did not file any grievances about the issues raised in the SAC. However, Plaintiff pled
affirmatively: “As the issues herein do not involve claims that can be pursued through the inmate grievance
system, no grievances were filed.” (SAC ¶ 12). No clearer statement could be made about Plaintiff’s
decision to forego the grievance process; as such, even if the Court assumes that the documents may be
considered properly at this juncture, they are simply unnecessary. Plaintiff likewise submitted five
documents as attachments to his opposition brief. (See Opp. at 7-42). Given the liberality afforded pro se
litigants, “in deciding a motion to dismiss a pro se complaint, it is appropriate to consider materials outside
the complaint to the extent that they are consistent with the allegations in the complaint, including
documents that a pro se litigant attaches to his opposition papers.” Davis v. Cty. of Suffolk, No. 18-CV-303,
2020 WL 7699919, at *4 (E.D.N.Y. Oct. 30, 2020) (internal citations and quotation marks
omitted), adopted by 2020 WL 7041082 (E.D.N.Y. Dec. 1, 2020). Of those five documents, only one—
DOCCS Directive No. 4040—is arguably consistent with the allegations in the SAC, so the Court may
consider it. The Court declines, however, to consider the four remaining documents. See discussion infra.
                                                      10
         Case 7:19-cv-10425-PMH Document 54 Filed 06/11/21 Page 11 of 21




701.5(a)-(b). Second, should the inmate be dissatisfied with the conclusion reached by the IGRC,

he may appeal that decision to the superintendent of the facility within seven calendar days of

receiving the IGRC’s determination. Id. § 701.5(c)(1). Finally, if the superintendent’s conclusions

are unfavorable, the inmate may appeal that decision to CORC within seven calendar days of

receiving the superintendent’s determination. Id. § 701.5(d)(1)(i). Both Green Haven’s

Superintendent and CORC are required to “date stamp all” grievances or appeals forwarded to

them for review, id. §§ 701.5(c)(3), 701.5(d)(3)(i), and maintain files “for the current calendar year

plus the previous four calendar years,” id. § 701.6(k)(3).3

        Plaintiff pled affirmatively in the SAC—a pleading with a signature line below a statement

representing that the allegations were made “under [p]enalty of [p]erjury”—that he did not file a

grievance concerning the claims pressed in the SAC because they were not grievable. (SAC ¶ 12,

p. 11). Plaintiff’s position that his Eighth Amendment claims could not be grieved is unavailing;

indeed, the applicable regulations define “grievance” in pertinent part as:

                 a complaint, filed with an IGP clerk, about the substance or
                 application of any written or unwritten policy, regulation, procedure
                 or rule of the Department of Correctional Services or any of its
                 program units, or the lack of a policy, regulation, procedure or rule.




3
  This procedure is not the same as that governing disciplinary hearings because there is “a separate and
distinct administrative process for inmates to appeal the result of disciplinary hearings, which is not referred
to as a ‘grievance’ process.” Morris v. Rabsatt, No. 10-CV-0041, 2010 WL 4668440, at *3 (N.D.N.Y. Oct.
18, 2010), adopted by, 2010 WL 4668328 (N.D.N.Y. Nov. 9, 2010); see also Ortiz v. McBride, 380 F.3d
649, 653-54 (2d Cir. 2004) (concluding that the plaintiff exhausted his administrative remedies with respect
to his Fourteenth Amendment, but not his Eighth Amendment, claim); Lev v. Thoms, No. 19-CV-01387,
2019 WL 7067045, at *4 (N.D.N.Y. Dec. 23, 2019) (“Plaintiff must follow the grievance process for his
prison condition claims and the administrative appeal procedure for his Fourteenth Amendment Due
Process Clause claims.” (internal quotation marks omitted)); N.Y. Comp. Codes R. & Regs. tit. 7, §§
701.3(2) (“[A]n individual decision or disposition resulting from a disciplinary proceeding . . . is not
grievable.”). As the Court cannot conclude that Plaintiff did not exhaust the appellate process with respect
to his Fourteenth Amendment claim from the face of the SAC—and Defendants do not address this issue—
that claim is not dismissed for failure to exhaust administrative remedies. That claim is, however, dismissed
for failure to state a claim. See discussion infra.
                                                      11
        Case 7:19-cv-10425-PMH Document 54 Filed 06/11/21 Page 12 of 21




N.Y. Comp. Codes R. & Regs. tit. 7, § 701.2(a). Moreover, precedent bears out that the issues

underlying Plaintiff’s Eighth Amendment claims are grievable and must be exhausted

administratively before filing an action. See, e.g., Ortiz, 380 F.3d 649, 653-54; Lurch v. Bui, No. 19-

CV-895, 2020 WL 8450543, at *4 (N.D.N.Y. Dec. 8, 2020), adopted sub nom. Lurch v. Jones,

2021 WL 392486 (N.D.N.Y. Feb. 4, 2021); cf. N.Y. Comp. Codes R. & Regs. tit. 7, § 701.3(e)

(outlining three categories of non-grievable issues).

       Separate and apart from Plaintiff’s representation that he did not file any grievances

concerning his claims—which renders the affirmative defense clear on the face of the SAC—the

timeline provides a separate, independent basis to conclude that Plaintiff failed to exhaust his

administrative remedies before bringing this action. The attack occurred on October 11, 2019 and

Plaintiff signed his initial Complaint sixteen days later, on October 27, 2019. (See Doc. 2). This

timing precludes the possibility that Plaintiff could have exhausted his administrative remedies

before filing this action; as a matter of fact and law, it simply would not have been possible for

Plaintiff to do so. See, e.g., Lopez v. Cipolini, 136 F. Supp. 3d 570, 582 (S.D.N.Y. 2015) (“In light

of this procedure and based on the facts alleged in the Amended Complaint, it is implausible that

Plaintiff was able to exhaust her administrative remedies within 10 days.”); Price v. City of New

York, No. 11-CV-6170, 2012 WL 3798227, at *3 (S.D.N.Y. Aug. 30, 2012) (dismissing an inmate

action on a Rule 12(b)(6) motion and concluding that “given the timelines for the grievance

procedures outlined in the DOC’s regulations, it would have been impossible for [the plaintiff] to

do so in the 21 days between the alleged incident and the filing of his complaint”).

       Plaintiff, in an effort to back away from his sworn representation and rewrite the SAC,

argued that he tried to file grievances but was stymied by various factors and, in fact, annexed

copies of documents he claims are the grievances he tried to file. (See Opp. at 3-4, 8-9, 39-40,



                                                  12
        Case 7:19-cv-10425-PMH Document 54 Filed 06/11/21 Page 13 of 21




43). As a primary issue, the Court need not and does not credit these fresh allegations because they

contradict Plaintiff’s claim that he did not file a grievance because his complaints were not

grievable. See, e.g., Rivera v. Doe, No. 16-CV-8809, 2018 WL 1449538, at *5 (S.D.N.Y. Feb. 26,

2018) (“The liberality with which courts examine pro se pleadings does not require a court to

accept as true allegations that conflict with . . . prior allegations.” (internal quotation marks

omitted)), adopted by 2018 WL 1441386 (S.D.N.Y. Mar. 22, 2018); Vasquez v. Reilly, No. 15-

CV-9528, 2017 WL 946306, at *3 (S.D.N.Y. Mar. 9, 2017); Green v. Niles, No. 11-CV-1349,

2012 WL 987473, at *5 (S.D.N.Y. Mar. 23, 2012). Even if that were not the case, the documents

Plaintiff submitted—were the Court to consider them—would only bolster the Court’s conclusion

that Plaintiff did not exhaust his administrative remedies before filing this action. The documents

include: (1) a grievance addressed to “Grievance,” dated October 17, 2019 (Opp. at 8-9); (2) a

grievance addressed to Royce, Russo, and “Grievance Officer,” dated October 17, 2019 (id. at 39-

40); (3) a letter addressed to “IGP Supervisor,” dated October 28, 2019—that is, the day after

signing the initial Complaint—asking about the status of his October 17, 2019 grievance (id. at

11); and (4) a letter addressed to CORC, dated December 19, 2019, asking how he could “get [his]

Grievance decided” or, in the alternative, that the letter be construed “as [his] appeal” (id. at 42).

These documents reveal that Plaintiff knew he had not exhausted his administrative remedies

before initiating this action and reduce further the time within which Plaintiff had to complete the

administrative process, thereby making less plausible Plaintiff’s complaint (assuming the Court

considered Plaintiff’s belated and inconsistent thoughts and arguments).

       In light of the foregoing, the affirmative defense of failing to comply with the PLRA is

clear from the face of the SAC with respect to Plaintiff’s Eighth Amendment claims for relief.

These claims (i.e., failure to protect and IPC placement) are, consequently, dismissed.



                                                 13
        Case 7:19-cv-10425-PMH Document 54 Filed 06/11/21 Page 14 of 21




            B. Failure to State a Claim Upon Which Relief Can Be Granted

        Even if the Court determined that Plaintiff’s Eighth Amendment claims for relief could not

be dismissed for failure to comply with the PLRA, both those claims and his claim under the

Fourteenth Amendment, must be dismissed for failing to state a claim upon which relief can be

granted. Turning to the substantive issues under Rule 12(b)(6), Plaintiff seeks relief under 42

U.S.C. § 1983. That law provides, in pertinent part, that “[e]very person who, under color of any

statute . . . subjects, or causes to be subjected, any citizen of the United States . . . to the deprivation

of any rights, privileges, or immunities secured by the Constitution and laws, shall be liable to the

party injured . . . .” 42 U.S.C. § 1983. “[T]his language does not create substantive rights; rather,

it creates a mechanism by which individuals can vindicate the violation of rights secured

elsewhere.” Santucci v. Levine, No. 17-CV-10204, 2021 WL 76337, at *3 (S.D.N.Y. Jan. 8, 2021).

“As such, in each permutation of a claim under that law, a plaintiff must demonstrate: (1) a right

secured by the Constitution or laws of the United States was violated, and (2) the right was violated

by a person acting under color of state law, or a state actor.” Williams v. Novoa, No. 19-CV-11545,

2021 WL 431445, at *5 (S.D.N.Y. Feb. 5, 2021) (internal quotation marks omitted).

        Defendants advance a variety of arguments as to why Plaintiff's claims for relief should be

dismissed. The Court addresses these arguments seriatim.

                      1. Failure to Plead Failure to Protect Claims (Eighth Amendment)

        Plaintiff’s first claim under the Eighth Amendment alleges that Ott and Zevallos failed to

protect him in the recreation yard. The Eighth Amendment instructs that “[e]xcessive bail shall not

be required, nor excessive fines imposed, nor cruel and unusual punishments inflicted,” U.S.

Const. amend. VIII, and the Supreme Court has explained that the Eighth Amendment requires

that prison officials “provide humane conditions of confinement,” which includes making sure



                                                    14
        Case 7:19-cv-10425-PMH Document 54 Filed 06/11/21 Page 15 of 21




“that inmates receive adequate food, clothing, shelter, and medical care . . . .” Farmer v. Brennan,

511 U.S. 825, 832 (1994). Accordingly, prison officials must, inter alia, “take reasonable measures

to guarantee the safety of inmates in their custody.” Rennalls v. Alfredo, No. 12-CV-5300, 2015

WL 5730332, at *3 (S.D.N.Y. Sept. 30, 2015) (quoting Hayes v. New York City Dep’t of Corr., 84

F.3d 614, 620 (2d Cir. 1996)); see also Rembert v. Cheverko, No. 12-CV-9196, 2014 WL 3384629,

at *5 (S.D.N.Y. July 10, 2014) (quoting Farmer, 511 U.S. at 832-33); Randle v. Alexander, 960 F.

Supp. 2d 457, 471 (S.D.N.Y. 2013). However, while prison officials have a duty to protect

prisoners from violence at the hands of other inmates, “not . . . every injury suffered by one

prisoner at the hands of another . . . translates into constitutional liability for prison officials

responsible for the victim's safety.” Fair v. Weiburg, No. 02-CV-9218, 2006 WL 2801999, at *4

(S.D.N.Y. Sept. 28, 2006) (quoting Farmer, 511 U.S. at 834).

       For Plaintiff to state a claim against Ott or Zevallos for failing to protect him from another

inmate, he must plead facts supporting two separate prongs to show that they acted with “deliberate

indifference.” Edwards v. Black, No. 20-1677, 2021 WL 1748478, at *1 (2d Cir. May 4, 2021).

The first prong, the “objective prong,” requires facts establishing that Plaintiff was “incarcerated

under conditions posing a substantial risk of serious harm.” Morgan v. Dzurenda, 956 F.3d 84, 89

(2d Cir. 2020) (internal quotation marks omitted). In a failure to protect case, “[a] plaintiff may

show a substantial risk of harm from either a specific assailant or a more general risk of harm due

to the conditions at the time of the attack, such as where a substantial risk of inmate attacks was

longstanding, pervasive, [or] well-documented.” Dietrich v. Cty. of Orange, No. 19-CV-10485,

2020 WL 5209816, at *3 (S.D.N.Y. Sept. 1, 2020) (alterations in original, internal citations and

quotation marks omitted). The second prong, the “subjective prong,” requires action “with a

sufficiently culpable state of mind.” Morgan, 956 F.3d at 89 (internal quotation marks omitted).



                                                15
        Case 7:19-cv-10425-PMH Document 54 Filed 06/11/21 Page 16 of 21




“[A] prison official has sufficient culpable intent if he has knowledge that an inmate faces a

substantial risk of serious harm and he disregards that risk by failing to take reasonable measures

to abate the harm.” Rennalls, 2015 WL 5730332, at *3 (internal quotation marks omitted).

       Even if the Court assumes that Plaintiff pled facts establishing plausibly that he was

incarcerated under conditions posing a substantial risk of serious harm—which he has not done—

the claims against Ott and Zevallos would still be dismissed because Plaintiff was the victim of a

surprise attack. It is well-established that prison officials cannot be deliberately indifferent to a

surprise attack. See, e.g., Carrasco v. Annucci, No. 17-CV-9643, 2020 WL 5038561, at *3

(S.D.N.Y. Aug. 26, 2020) (“Courts routinely deny deliberate indifference claims based upon

surprise attacks.” (internal quotation marks omitted)); Rennalls, 2015 WL 5730332, at *4; Parris

v. New York State Dep’t of Corr. Servs., 947 F. Supp. 2d 354, 363 (S.D.N.Y. 2013); see also

Charles v. Rockland Cty. Off. of the Sheriff, No. 16-CV-166, 2019 WL 1299804, at *3 (S.D.N.Y.

Mar. 21, 2019) (granting summary judgment on a Fourteenth Amendment failure to protect claim

because that lesser standard “is not satisfied when the surprise attack was a surprise to everyone

involved, including plaintiff”), appeal dismissed sub nom. Charles v. Rockland Cty., No. 19-1041,

2019 WL 5301898 (2d Cir. Sept. 5, 2019). The fact that Plaintiff was attacked twice does not alter

this conclusion. The initial attack was a surprise, the inmates were separated, and the assailant was

being escorted away when he revealed a weapon, screamed, and lunged toward Plaintiff again.

(SAC ¶¶ 13-22). This second attack, occurring as the inmates were being separated, is not

actionable under the Eighth Amendment. See Brown v. Chambers, No. 92-CV-7622, 1995 WL

234681, at *4 (S.D.N.Y. Apr. 20, 1995) (explaining that officers’ “failure to anticipate a” second

attack after breaking up the first fight and escorting one inmate out of the housing unit “was, at

most, negligence”), aff’d sub nom. Brown v. Chamber, 99 F.3d 402 (2d Cir. 1995).



                                                 16
         Case 7:19-cv-10425-PMH Document 54 Filed 06/11/21 Page 17 of 21




        The foregoing analysis provides a separate, independent basis for dismissing the Eighth

Amendment claims against Ott and Zevallos.4

                       2. Failure to Plead Conditions of Confinement Claim (Eighth Amendment)

        Plaintiff’s second Eighth Amendment claim posits that Norton violated Plaintiff’s rights

by segregating him in IPC. (SAC ¶¶ 43-44). “The Constitution does not mandate comfortable

prisons. Rather, [o]nly those deprivations denying the minimal civilized measure of life’s

necessities are sufficiently grave to form the basis of an Eighth Amendment violation.” Bowers v.

New York Dep’t of Corr. & Cmty. Supervision, No. 17-CV-0789, 2018 WL 941740, at *3

(N.D.N.Y. Feb. 16, 2018) (alteration in original, internal quotation marks omitted). Simply placing

Plaintiff in IPC is not an Eighth Amendment violation; Plaintiff must identify also a danger to his

health or safety—something he has not done. See Sostre v. McGinnis, 442 F.2d 178, 192 (2d Cir.

1971) (“It is undisputed on this appeal that segregated confinement does not itself violate the

Constitution.”); Allah v. Poole, 506 F. Supp. 2d 174, 191 (W.D.N.Y. 2007) (“Plaintiff has not

alleged living conditions in IPC that ‘jeopardize[d his] health or safety’ so as to give rise to an

Eighth Amendment claim.” (quoting Johnson v. Hannah, 421 F. Supp. 2d 604, 607 (W.D.N.Y.

2006) (alteration in original)); see also Bowers, 2018 WL 941740, at *3 (dismissing Eighth



4
  The allegation that the officers “jump[ed] out of the way” does not salvage these claims. Ignoring the fact
that Ott escorted the assailant from behind and Zevallos stood beside Plaintiff (SAC ¶¶ 19, 21), the crux of
Plaintiff’s complaint is that the officers, in the middle of the recreation yard, should have put themselves in
harm’s way and tried to stop the attack instead of waiting for the emergency response team. (Id. ¶¶ 23-24).
The officers’ compliance with Plaintiff’s expectations is of no moment; “[t]he law in this Circuit is clear
that officers are under no obligation to put their own safety at risk by intervening in inmate fights.”
Rodriguez v. Goins, No. 18-CV-1380, 2020 WL 6150984, at *5 (N.D.N.Y. Aug. 17, 2020) (quoting Velez
v. City of New York, No. 17-CV-9871, 2019 WL 3495642, at *5 (S.D.N.Y. Aug. 1, 2019)), adopted by 2020
WL 6146597 (N.D.N.Y. Oct. 20, 2020); see also Leckie v. City of New York, No. 18-CV-3917, 2021 WL
84234, at *5 (E.D.N.Y. Jan. 11, 2021) (explaining, in a failure to protect context, that “an officer displays
deliberate indifference when he has adequate time to assess a serious threat against an inmate and a fair
opportunity to protect the inmate without risk to himself, yet fails to intervene” (internal quotation marks
omitted)). Giving Plaintiff every conceivable inference, the Court cannot conclude that Ott or Zevallos had
an opportunity to protect Plaintiff without risk to themselves.
                                                      17
        Case 7:19-cv-10425-PMH Document 54 Filed 06/11/21 Page 18 of 21




Amendment claim based on IPC placement because plaintiff failed to allege facts about the

conditions of his confinement).

        As with the failure to protect claim, this analysis provides a separate, independent basis for

dismissing this Eighth Amendment claim against Norton.

                      3. Failure to Plead a Procedural Due Process Claim (Fourteenth Amendment)

        The Fourteenth Amendment provides that “[n]o State shall . . . deprive any person of life,

liberty, or property, without due process of law . . . .” U.S. Const. amend. XIV § 1. “[T]o present

a [procedural] due process claim, a plaintiff must establish (1) that he possessed a liberty interest

and (2) that the defendant(s) deprived him of that interest as a result of insufficient

process.” Joseph v. Cuomo, No. 20-CV-03957, 2021 WL 200984, at *6 (E.D.N.Y. Jan. 20, 2021)

(quoting Adams v. Annucci, No. 17-CV-3794, 2018 WL 4608216, at *6 (S.D.N.Y. Sept. 25, 2018)

(alterations in original)); see also Velazquez v. Gerbing, No. 18-CV-8800, 2020 WL 777907, at *9

(S.D.N.Y. Feb. 18, 2020). For this claim, Plaintiff complains that his placement in IPC from

October 21, 2019 until his release on March 11, 2020, violated his “right to remain[] in the general

prison population . . . .” (SAC ¶¶ 27, 31, 44).

        As to the first element, “the threshold issue is always whether the plaintiff has a property

or liberty interest protected by the Constitution.” Vogelfang v. Capra, 889 F. Supp. 2d 489, 510

(S.D.N.Y. 2012) (quoting Perry v. McDonald, 280 F.3d 159, 173 (2d Cir. 2001)). According to

the Second Circuit, an inmate’s liberty interest is implicated by prison disciplinary proceedings

only if the discipline5 imposes “atypical and significant hardship on the inmate in relation to the

ordinary incidents of prison life.” Sandin v. Conner, 515 U.S. 472, 484 (1995); Washington v.



5
 Although IPC is “a form of administrative segregation, as opposed to disciplinary confinement,” Tavares
v. Amato, 954 F. Supp. 2d 79, 95 (N.D.N.Y. 2013), the analysis is the same, Arce v. Walker, 139 F.3d 329,
334-35 (2d Cir. 1998).
                                                   18
        Case 7:19-cv-10425-PMH Document 54 Filed 06/11/21 Page 19 of 21




Afify, 681 F. App’x 43, 45 (2d Cir. 2017). “Such discipline must be unusually onerous.” Aikens v.

Porter, No. 16-CV-949, 2019 WL 499993, at *4 (W.D.N.Y. Feb. 8, 2019) (citing Jenkins v.

Haubert, 179 F.3d 19, 28 (2d Cir. 1999)). “Factors relevant to this determination include ‘the

extent to which the conditions of the disciplinary segregation differ from other routine prison

conditions’ and ‘the duration of the disciplinary segregation imposed compared to discretionary

confinement.’” Colon v. Annucci, 344 F. Supp. 3d 612, 632 (S.D.N.Y. 2018) (quoting Palmer v.

Richards, 364 F.3d 60, 64 (2d Cir. 2004)). “[T]here can be no ‘violation’ of procedural due process

requirements unless the confinement meets the atypicality standard of Sandin.” Sealey v. Giltner,

197 F.3d 578, 586 (2d Cir. 1999).

       In this case, Plaintiff’s segregation in IPC lasted approximately 142 days, so his complaint

falls within the “intermediate” tier of analysis (i.e., segregation lasting between 101 and 305 days).

See Brown v. Venettozzi, No. 18-CV-2628, 2019 WL 4194432, at *4 (S.D.N.Y. Sept. 4, 2019). In

such cases, the length of duration in segregated housing, by itself, is insufficient to state a claim

and “development of a detailed record of the conditions of the confinement relative to ordinary

prison conditions is required.” Palmer, 364 F.3d at 65 (internal quotation marks omitted). This

reality does not, however, excuse Plaintiff from pleading facts regarding the conditions of his IPC

placement and open the doors to discovery; a viable claim still requires some explanation as to

how the placement imposed “atypical and significant hardships.” See, e.g., Venettozzi, 2019 WL

4194432, at *5 (dismissing claim connected to 210-day confinement because, inter alia, plaintiff’s

allegations did not “involv[e] ‘more onerous’ or ‘atypical’ conditions of confinement”); Falls v.

Campbell, No. 17-CV-35, 2019 WL 1255768, at *10 (S.D.N.Y. Mar. 19, 2019) (dismissing claim

about 150 days in “keeplock” because the plaintiff “asserted no facts whatsoever that would allow

the Court to assess whether” he experienced “a significant and atypical hardship” (emphasis in



                                                 19
        Case 7:19-cv-10425-PMH Document 54 Filed 06/11/21 Page 20 of 21




original)); Dawkins v. Gonyea, 646 F. Supp. 2d 594, 606-07 (S.D.N.Y. 2009) (dismissing claim

regarding 280-day confinement because the plaintiff “failed to make any allegations detailing the

conditions of his confinement”). Neither the SAC nor Plaintiff’s opposition offer any allegations

even suggesting that he experienced the conditions envisioned by Sandin and its progeny. (See

generally SAC; Opp.).

        Accordingly, because Plaintiff failed to plead the existence of a liberty interest, his claim

for relief stemming from Norton’s alleged violation of his Fourteenth Amendment procedural due

process rights is dismissed.

                      4. Failure to Plead Personal Involvement

        Plaintiff’s remaining claims maintain that Royce and Russo violated his rights under the

Eighth and Fourteenth Amendments by “allow[ing] and condon[ing]” unconstitutional practices.

(SAC ¶¶ 32-41). With respect to Royce, the Superintendent, Plaintiff alleges that he tolerated

constitutional violations by “fail[ing] to insure that . . . officers were trained . . . in restraining

inmates involved in an altercation . . . .” and permitting his IPC review “to be held by only the

Committee Chairperson” instead of a three-person panel. (Id. ¶¶ 34-37). As for Russo, the Deputy

Superintendent, Plaintiff complains only that he allowed unconstitutional conduct by “fail[ing] to

insure that correctional officers were instructed . . . in restraining inmates involved in an altercation

. . . .” Defendants argue that Royce and Russo must be dismissed because Plaintiff fails to plead

their personal involvement. (Def. Br. at 10-13). The Court need not determine whether Plaintiff

pled Royce or Russo’s personal involvement because Plaintiff failed to plead any underlying

claims. Without an underlying claim of a constitutional violation, no supervisory liability exists.

See Raspardo v. Carlone, 770 F.3d 97, 129 (2d Cir. 2014) (“Because we have held that there was

no underlying constitutional violation, there is also no supervisory liability.”); Ortiz v. Ledbetter,



                                                   20
         Case 7:19-cv-10425-PMH Document 54 Filed 06/11/21 Page 21 of 21




No. 19-CV-2493, 2020 WL 2614771, at *7 (S.D.N.Y. May 22, 2020) (“[T]here

is no underlying constitutional violation, so Plaintiff has not stated a claim for which the

supervisory Defendants could be liable.”).

         The claims against Royce and Russo are, accordingly, dismissed.

                                            CONCLUSION

         For the foregoing reasons, Defendants’ motion to dismiss is GRANTED. While “[d]istrict

courts should frequently provide leave to amend before dismissing a pro se complaint . . . leave to

amend is not necessary when it would be futile.” Reed v. Friedman Mgmt. Corp., 541 F. App’x

40, 41 (2d Cir. 2013) (citing Cuoco v. Moritsugu, 222 F.3d 99, 112 (2d Cir. 2000)). In this case,

the SAC is dismissed with prejudice because any amendment would be futile.

         The Clerk of the Court is respectfully directed to terminate the motion sequence pending

at Doc. 43, mail a copy of this Memorandum Opinion and Order to Plaintiff, and close this case.6




                                                     SO ORDERED:

Dated:     White Plains, New York
           June 11, 2021

                                                    PHILIP M. HALPERN
                                                    United States District Judge




6
  In light of the conclusions reached herein, the Court need not and does not address Defendants’ arguments
regarding qualified immunity or the availability of declaratory relief. The Court likewise does not address
Plaintiff’s request, made in his opposition brief, for “an opportunity to provide statistical and factual
documents to further support [his] allegations . . . .” (Opp. at 5).
                                                    21
